COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00069-CV


IN RE PATRICIA SCOZZARI AND                                         RELATORS
JAMES CAGLE


                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 324-528524-13

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered Relators’ petition for writ of mandamus and

“Motion To Stay” and is of the opinion that relief should be denied. Accordingly,

Relators’ petition for writ of mandamus is denied and Relators’ “Motion To Stay”

is denied as moot.


                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: March 4, 2016


      1
       See Tex. R. App. P. 47.4, 52.8(d).